Citation Nr: 0613694	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.	Entitlement to service connection for the residuals of 
herpes zoster.  

2.	The propriety of an initial noncompensable rating for 
hypertension.  

3.	The propriety of an initial 10 percent rating for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
October 2002.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 rating action by the RO 
in Salt Lake City, Utah, that granted service connection and 
a 10 percent rating for degenerative arthritis in the right 
knee and also granted service connection and a noncompenable 
(0 percent) rating for hypertension.  In addition, that RO 
denied service connection for the residuals of herpes zoster.  
The veteran's case was thereafter transferred to the RO in 
Anchorage, Alaska.  The above issues are now before the Board 
for appellate consideration.

For reasons explained below, the issue of entitlement to a 
higher initial rating for a right knee disability is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.	The veteran's inservice episode of herpes zoster was 
acute and transitory and resolved without any residual 
disability noted thereafter.  

2.	The veteran's blood pressure is well controlled on 
medication and he has not had systolic blood pressure of 
160 or more or diastolic blood pressure predominantly 
100 or more.  




CONCLUSIONS OF LAW

1.	Residuals of herpes zoster were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  
2.	The schedular criteria for a compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.14, Diagnostic Code 7101 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. However, in 
view of the decision below that denies a compensable rating 
for hypertension and also denies service connection for 
residuals of herpes zoster, the Court's decision in 
Dingess/Hartman v. Nicholson, supra, is moot in regard to 
these issues.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in February 2003.  This 
letter, in conjunction with the statement of the case, 
described the VCAA and the law and regulations governing, and 
described the type of evidence necessary to establish, the 
veteran's current claims.  The February 2003 letter also 
informed him of who was responsible for obtaining what 
evidence. Also, this VCAA notice letter essentially told the 
veteran of the need to submit all relevant evidence and 
information in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  In 
this case, the initial VCAA notice letter was sent to the 
appellant prior to the initial rating action currently being 
appealed. Since the VCAA notices came before the initial 
adjudication, the timing of the notice did comply with the 
requirement that the notice must precede the adjudication. 

In addition, it does not appear that any evidence is 
available but not yet associated with the record.  It is 
noted in this regard that the veteran has received a current 
VA examination and received considerable VA treatment over 
the applicable period and that the reports of these 
evaluations and treatment have provided sufficient relevant 
evidence regarding his current claim for an increased rating.  
Accordingly, the Board will now adjudicate the veteran's 
claims for service connection for residuals of herpes zoster 
and an increased initial rating for hypertension based on the 
evidence of record.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

Review of the veteran's service medical records reveals that 
he suffered an episode of herpes zoster in early 2000, while 
he was in the service.  However, this episode must be 
considered as acute and transitory since the clinical record 
is devoid of any findings indicative of any chronic residuals 
of this episode and the veteran has never experienced a 
recurrence of herpes zoster either during service or 
subsequent to his service discharge.  Therefore, the evidence 
does not establish the existence of any residual disability 
due to herpes zoster that the Board could assign service 
connection.  Since that is the case, service connection for 
residuals of herpes zoster is clearly not warranted.  

The Board has noted the veteran's contention to the effect 
that service connection for herpes zoster should be assigned 
due to the possibility of a recurrence of this disability.  
If such a recurrence of herpes zoster should occur and result 
in residual disability, the veteran should, of course, apply 
to reopen his claim for service connection for residuals of 
herpes zoster.  However, the evidence does not currently show 
any such residual disability and, therefore, service 
connection for residuals of herpes zoster is denied.

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Under the rating schedule hypertension is compensable where 
the disability is manifested by diastolic readings 
predominantly 100 or more, or systolic readings predominantly 
160 or more, or there is a history of diastolic readings of 
100 or more and continuous medication is necessary for 
control of the hypertension. The next higher rating, 20 
percent, requires diastolic pressure which is predominantly 
110 or more, or systolic pressure predominantly 200 or more. 
The disability will be rated at 40 percent with diastolic 
pressure predominantly 120 or more. A 60 percent rating will 
be assigned with diastolic pressure predominantly 130 or 
more. 38 C.F.R. § 4.101, Diagnostic Code 7101 (2004) 
(effective from January 12, 1998).

Hypertension exists where diastolic readings are 
predominantly 90 or more, or systolic readings are 
predominantly 160 or more. Note (1) following Diagnostic Code 
7101.

While the veteran feels that the severity of his hypertension 
warrants a compensable evaluation, the findings of the 
trained medical professionals are substantially more 
probative in determining if the criteria for a compensable 
evaluation have been met. The Board has carefully reviewed 
the clinical records, which cover the period beginning before 
the effective date of service connection.  The veteran's 
service medical records contain numerous blood pressure 
readings taken over the course of his 20 years of military 
service.  No systolic readings of 160 or higher were 
recorded.  The overwhelming majority of the inservice 
readings contain diastolic readings in the 70s and 80s.  
There were a few recorded diastolic readings in the 90s, but 
only a single reading showing diastolic pressure above 100 
was noted.  This reading was reported as 145/103, and was 
recorded in June 1996. Moreover, two other readings taken at 
the same time were normal.  The service medical records also 
show that the veteran was provided with medication for the 
treatment of hypertension in May 2002, several years after 
the diastolic reading above one hundred was recorded and the 
evidence further shows that this medication has been 
effective in maintaining the veteran's blood pressure in the 
normal range since discharge from service.  

In view of the above, it is clear that the evidence of record 
does not support the assignment of a compensable rating for 
hypertension.  Moreover, it is apparent from the record that 
the noncompensable rating currently assigned for the 
veteran's hypertension is the most disabling that this 
disability has been since the date of the claim, which in 
this case is the day following discharge from service. 
Accordingly, staged ratings for hypertension are not 
warranted. Fenderson v. West, 12 Vet. App. 119 (1999).

ORDER

Entitlement to a compensable initial rating for hypertension 
is denied.  
Entitlement to service connection for residuals of herpes 
zoster is denied.


REMAND

The veteran has asserted that his March 2003 VA examination 
was inadequate to evaluate his right knee.  Given these 
complaints, as well as assertions of worsening knee 
symptomatology due to his service connected right knee 
disorder, the Board believes that a further VA examination of 
the veteran's knee disability should be conducted prior to 
further appellate consideration of the veteran's claim for an 
increased initial rating for his knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an orthopedic 
examination to evaluate his right knee 
disability. The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review.

X-ray studies of the veteran's right knee 
should be conducted.  The examiner should 
report all current diagnoses pertaining to 
the veteran's right knee.  The examiner 
should report the ranges of right knee 
flexion and extension in degrees of 
motion, to include the degree of motion at 
which pain is first exhibited, and 
determine whether the knee disability is 
manifested by weakened movement, excess 
fatigability or incoordination. Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.

The examiner should assess whether the 
right knee disability is manifested by 
instability or subluxation. The examiner 
should express an opinion as to whether 
such instability or subluxation is slight, 
moderate, or severe.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim for an increased initial rating for 
his knee disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto. The case should then be 
returned to this Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


